Citation Nr: 9930830	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  96-08 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to December 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claim on 
appeal.  The claim was remanded in July 1997 and has been 
returned to the Board for appellate review. 


FINDINGS OF FACT

1.  A rating decision in July 1991 denied service connection 
for an acquired psychiatric condition to include PTSD.

2.  Evidence received since the July 1991 rating decision was 
not previously submitted to agency decisionmakers, bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered to fairly decide 
the merits of the claim.

3.  The veteran was not involved in combat.

4.  There are no verified stressors to support a diagnosis of 
PTSD related to the veteran's military service.


CONCLUSIONS OF LAW

1.  The evidence received since the July 1991 Board decision 
is new and material, and the veteran's claim for service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5107, 5108, 
7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 3.156(a), 
20.1105 (1999).

2.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for an acquired psychiatric condition to 
include PTSD was denied by the RO in July 1991.  The evidence 
of record consisted of service medical and personnel records, 
VA hospitalization records from December 1990, and a May 1991 
VA psychiatric examination report.  In addition, the veteran 
submitted a stressor statement in which he reported 
witnessing the death of a fellow soldier from a sniper 
attack.  He could not recall the date of the attack and did 
not provide the name of the soldier.  The RO essentially 
determined that the veteran was not involved in combat and 
that the diagnoses of PTSD from the veteran's post-service 
treatment records were based on unverified stressors.  The 
veteran was notified of the RO's decision in August 1991 but 
did not file a notice of disagreement or substantive appeal 
and the RO's decision became final.  See 38 U.S.C.A. 
§ 7105(b)(1)(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1999); Person v. Brown 5 Vet. App. 449, 450 (1993).  

A final decision under the provisions of 38 U.S.C.A. 
§ 7105(c) cannot be reopened and reconsidered by the VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993).  When it is determined 
that new and material evidence has been submitted, the VA 
must reopen a previously denied claim.  See Spencer v. Brown, 
4 Vet. App. 283, 286-87 (1993); see also 38 U.S.C.A. 
§ 7104(b).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
see generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence to be reviewed is that which has been submitted 
since the last decision that disallowed the claim on any 
basis.  A statement dated in November 1992, from a VA 
physician reported that the veteran was receiving treatment 
for PTSD and major depression.  A March 1995 VA examination 
report contained a diagnosis of PTSD.  VA treatment records 
from July 1992 to August 1995 noted continuing treatment for 
PTSD.  In March 1997, the veteran provided oral testimony at 
a personal hearing before the undersigned Board Member 
sitting at the RO in Chicago, Illinois.  The veteran reported 
that one of his stressors involved witnessing an American 
serviceman get killed by a sniper.  He said that the man's 
name was Roger Malochek or Malechek, and that the event 
occurred in Ban Me Thuot in October or November 1970.  In 
addition, he reported that his most severe stressor involved 
accidentally shooting and killing a Vietnamese child, in 
March or April 1971.  He stated that he did not report this 
event to anyone at the time.

Based on this information, this case was remanded in July 
1997, in order to attempt to obtain verification of the 
veteran's claimed stressors from the U.S. Armed Services 
Center for the Research of Unit Records (USASCRUR).  In 
November 1997, USASCRUR responded that "available U.S. Army 
casualty data does not list a 'Roger Malochek' or 'Roger 
Malechek' as killed in action."  In addition, it was noted 
that unreported civilian deaths could not be verified.  A 
search of Morning Reports did not indicate any treatment 
received by the veteran.  

The Board finds that the specific stressor information 
provided at the March 1997 personal hearing to constitute new 
and material evidence sufficient to reopen the veteran's 
claim.  This information bears directly and substantially 
upon the specific matter under consideration, and squarely 
addresses one of the reasons for the RO's July 1991 denial, 
which was that the veteran's stressors were unverifiable due 
to the lack of specificity provided by the veteran.  
Furthermore, the information was not previously submitted to 
agency decisionmakers, it is neither cumulative nor 
redundant, and in connection with evidence previously 
assembled, it is so significant that it must be considered to 
fairly decide the merits of the claim.  Accordingly, the 
veteran's claim for service connection for PTSD is reopened.

Having reopened the veteran's claim, the Board finds that the 
veteran's claim is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  See Murphy v. Derwinski 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990), based on the diagnoses of PTSD due to 
traumatic incidents in service.  That is, the Board finds 
that the veteran has presented a claim which is not
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to that claim.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.

VA regulations recognize that symptoms attributable to PTSD 
often do not appear in service.  Service connection for PTSD 
requires (1) medical evidence establishing a clear diagnosis 
of the condition, (2) credible supporting evidence that the 
claimed in-service stressor actually occurred, and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded a combat citation will be accepted, in 
the absence of evidence to the contrary, as conclusive 
evidence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999).  Where the claimed stressor is not related 
to combat, "credible supporting evidence" means that "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996).

Service medical records noted no complaints of or treatment 
for any psychiatric disorder, and the veteran's separation 
examination report noted no psychiatric abnormality.  In 
addition, the veteran denied a history of frequent trouble 
sleeping, depression or excessive worry, or nervous trouble 
of any sort.  

The awards and decorations listed on his DD 214 and elsewhere 
in his service records do not indicate that the veteran was 
involved in combat.  His service personnel records show that 
his Military Occupational Specialty (MOS) was as a general 
vehicle repairman.  The veteran has testified that he 
witnessed a fellow serviceman get killed by a sniper, and 
that he accidentally shot a Vietnamese child.  The veteran, 
however has not indicated that he personally came under fire, 
only that he witnessed others come under fire.  Furthermore, 
he has supplied no corroborating evidence, such as statements 
from service colleagues, to indicate he was involved in 
combat.  In view of the service records that do not indicate 
that the veteran was involved in combat, and the lack of 
evidence to corroborate any claim that he was, Board finds 
that the veteran was not involved in combat.  See 38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 145 (1997).

Since the veteran was not involved in combat, any stressor 
supporting a diagnosis of PTSD requires corroboration.  As 
noted above, one of the three governing legal criteria 
necessary to establish a claim for service connection for 
PTSD is medical evidence establishing a clear diagnosis of 
the condition.  While VA treatment records from December 
1990, and from July 1992 to August 1995, noted continuing 
treatment for PTSD, and VA examination reports dated in May 
1991, and March 1995 contained diagnoses of PTSD, none of 
these diagnoses was based on a specific, verifiable stressor 
which would support a grant of service connection.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a diagnosis of PTSD, related to service, based 
on an examination which relied upon an unverified history, is 
inadequate.  West v. Brown, 7 Vet. App. 70, 77 (1994); see 
also Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
Accordingly, the diagnoses of PTSD from the VA examinations 
and treatment records, based as they are on either unverified 
in-service stressors, or no stressors at all, are inadequate 
for a grant of service connection. 

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection for PTSD.  The Board 
finds further that the evidence of record is not so evenly 
balanced so as to raise a doubt as to any material issue and 
hence the benefit of the doubt rule is not for application.  
38 U.S.C.A. § 5107.  

The Board notes that the veteran has also been diagnosed with 
various other psychiatric disorders, including dysthymia and 
major depression.  There is, however, no competent evidence 
of a nexus between any of these psychiatric disorders and 
service.  Accordingly, entitlement to service connection for 
any of these psychiatric disorders is not well grounded and 
must be denied.  38 U.S.C.A. § 5107(a).


ORDER

Service connection for PTSD is denied. 





		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

